Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/22 has been entered.

Response to Arguments
Applicant’s remarks filed on 04/18/22 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth.
< Remainder of Page Left Intentionally Blank >
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claims 11-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
< Remainder of Page Left Intentionally Blank >

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D10 [US 2021/0093265 A1] in view of D11 [US 2019/0246999 A1].

Claim 1: A method for an x-ray imaging system, comprising: 
acquiring, with the x-ray imaging system, a first image as an x-ray tube current of the x-ray imaging system is ramping to an initial target x-ray tube current; [D10, Figure 7 and [0045]] D1 teaches the acquisition of the x-ray imaging data utilizing an initial current and voltage.

determining a predicted brightness of a future image to be acquired at the initial target x-ray tube current, the predicted brightness based on a measured brightness of the first image and a feedback x-ray tube current relative to the initial target x-ray tube current; [D10, Figure 7 and [0045]] D1 teaches image analysis technique is “auto brightness,” which provides automatic exposure feedback into the C-arm system to adjust the x-ray tube current and voltage to get an optimized exposure on the detector within the first few frames. This is completed with the analysis of the initial frame to get the desired target brightness.

D10 does not explicitly teach the ramping to an initial target x-ray tube current, the obtaining the new target x-ray tube current, and the commanding of the x-ray imaging system, however, the limitations are taught as follows: 
[D11, [0015-0016]] D11 teaches the time that the current is ramping toward the commanded current and the actual tube voltage and current needed to acquire a high-quality image varies with patient anatomy, and thus the initial commanded voltage and current are further adjusted. 

obtaining a new target x-ray tube current based on the predicted brightness; and [D11, [0015-0016]] D11 teaches the determination of the new target current to acquire a plurality of images. 

commanding the x-ray imaging system to transmit a radiation beam at the new target x-ray tube current. [D11, [0015-0016]] D11 teaches the commanding of the system to acquire new images utilizing the determined new x-ray tube current.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D10, wherein an initial x-ray image is taken and analyzed to determine a brightness to be utilized in acquisition of future image data by change in parameters of the system, with the teachings of D11, wherein the combination would allow for the analysis to occur while the current is ramping up, the determination of the target current to acquire the newly desired image data from the x-ray system. . One skilled in the art would have been motivated to modify D10 in this manner to utilize the newly adjusted parameters to command the system to acquire new data. Therefore, one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 1.

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >

Claims 2, 7, 9-10, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D10 [US 2021/0093265 A1] in view of D11 [US 2019/0246999 A1] further in view of D1 [US 2020/0205767 A1].
Claim 2: The method of claim 1, wherein obtaining the new target x-ray tube current based on the corrected brightness of the first image comprises obtaining the new target x-ray tube current in response to the corrected brightness being outside a threshold range of a target brightness. D10 in view of D11 does not explicitly state the updating the x-ray tube current target based upon the brightness in response to the threshold range, the limitations are taught as follows: [D1, [0002, 0005 and 0074-0075]] D1 teaches updating is completed with regards to the comparison of a target threshold. The scope of the threshold range of the target brightness cannot be determined and therefore when the correction is made, it is considered the image data is outside the range of the target brightness. Examiner recommends the explicit definition of what the threshold range is. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D10 in view of D11 as described in claim 1, with the teachings of D1, wherein the prior art teaches the target threshold range. One skilled in the art would have been motivated to modify D10 in view of D11 in this manner in order to in order to utilize the corrected brightness with respect to a constraint, such that of a threshold. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2. 


Claim 7: The method of claim 2, further comprising acquiring, with the x-ray imaging system, one or more additional images, determining a corrected brightness of each additional image, and adjusting the new x-ray tube current based on the corrected brightness of each additional image, until a final additional image having a corrected brightness that is within the threshold range of the target brightness is acquired.  [D11, [0015-0016]] D11 teaches the time that the current is ramping toward the commanded current and the actual tube voltage and current needed to acquire a high-quality image varies with patient anatomy, and thus the initial commanded voltage and current are further adjusted until the process is ended. 


Claim 9: The method of claim 1, wherein determining the corrected brightness includes measuring a video level indicator (VLI) of the first image and correcting the VLI by the feedback x-ray current relative to the initial target x-ray tube current.  Claim 9 is rejected for similar reasons as to those described in claim 1. The video level indicator is merely an indication of the brightness determined, see spec [0037]. This data is used in the feedback to correct the current. 

Claim 10: The method of claim 1, wherein the feedback x-ray tube current comprises an x-ray tube current at which the first image was acquired.  [D1, [0002, 0005 and 0074-0075]] D1 teaches the utilization of an x-ray imaging system with respect to known image analysis in the art. The system includes the radiation brightness control and radiation exposure amount control which includes the assessment of acquired image data while the technique of assessment of the proper amount of radiation is determined when the appropriate amount is reached. D1 further teaches the determination of the current at the data required and the adjustment of the current needed.


Claim 12: The system of claim 11, wherein the controller is further configured to update a target x-ray tube voltage of the x-ray tube based on the corrected brightness of the first image.  [D1, [0074-0075]] D1 teaches the adjustment of the voltage dependent upon the analyzation of the acquired data.


Claim 17: The method of claim 16, wherein the predefined current of the x-ray tube comprises a default current or a prior target current determined based on a corrected brightness of a prior image.  [D1, [0074]] D1 teaches based on the feedback value, the radiation generation apparatus corrects the tube current or tube voltage to adjust the radiation brightness to an appropriate value in the next and subsequent frames.

Claim 18: The method of claim 16, wherein the measured brightness comprises a measured video level indicator of the image.  Claim 18 is rejected for similar reasons as to those described in claim 1. The video level indicator is merely an indication of the brightness determined, see spec [0037].
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D10 [US 2021/0093265 A1] in view of D11 [US 2019/0246999 A1] further in view of D4 [US 2014/0253764 A1].
Claim 3: The method of claim 2, wherein obtaining the new target x-ray tube current based on the corrected brightness comprises obtaining an index skip value based on the corrected brightness, adjusting an index value based on the index skip value, and obtaining the new target x-ray tube current according to the adjusted index value.  [D11 [0015-0016]] D11 teaches the determination of the new target current to acquire a plurality of images.  D11 doesn’t explicitly teach the skip value determined to obtain the adjusted x-ray, however, the limitations are taught as follows: [D4, Figure 2A and 2B and [0038]] D4 teaches the calculation of an initial brightness value, next another average brightness value is determined and utilized in updating the parameters for acquiring the next image data. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D10 in view of D11 as described in claim 1, further in view of D4, wherein the adjustment is done based upon a determined value to obtain the updated current. It is noted, there is no specific association of data with the skip value per say and therefore it could be considered any type of value. It is not clear what “skip” actually entails in the scenario. One skilled in the art would have been motivated to modify D10 in view of D11 in this manner in order to utilize the determination as made in D4 to include another adjustment for updating the parameters to acquire the next image. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3. 
< Remainder of Page Left Intentionally Blank >
Claims 8, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D10 [US 2021/0093265 A1] in view of D11 [US 2019/0246999 A1] further in view of D3 [US 20130077750 A1].
Claim 8: The method of claim 7, further comprising responsive to acquiring the final additional image, maintaining x-ray tube current and acquiring a plurality of images at the x- ray tube current.  D10 in view of D11 teaches the correction of the next images after analysis. D10 in view of D11 does not teach the final additional image and the correction being maintained on the further images, however, the limitations are taught as follows: [D3, Figure 5 and [0111]] D3 teaches the repeating of the steps while taking into account the brightness information to eventually acquire live images at the configured parameters. Thus the parameters are maintained. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D10 in view of D11, as described in claim 1, with the teachings of D3, wherein the teachings of D3 would allow for the updating of the parameters after the analysis of multiple frames and then ultimately acquiring the image data continuously. The steps of D10 in view of D11 allow for the initial frames to be utilized in order to make the determination, and the addition of D3 would allow for the additional final frame to be the maintaining the desired current. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8. 

Claim 13: The system of claim 11, wherein the controller is further configured to: acquire a second image after the first image; determine a corrected brightness of the second image; if the corrected brightness of the second image is within a threshold range of a target brightness, continue to acquire images at a set x-ray tube current, the set x-ray tube current comprising an x-ray tube current at which the second image was acquired; and if the corrected brightness of the second image is not within the threshold range of the target brightness, further update the target x-ray tube current based on the corrected brightness of the second image.  [D11, [0015-0016]] D11 teaches the commanding of the system to acquire new images utilizing the determined new x-ray tube current.. [D3, [0111]] D3 teaches the repetition of the steps in determining the brightness signals to be updated for the at least second frame for live image radiography.


Claim 19: The method of claim 15, wherein the image is a first image and further comprising if a corrected brightness of a second image acquired after the first image is within a threshold range of a target brightness, continuing to acquire images at the target current and the target voltage.   [D11, [0015-0016]] D11 teaches the commanding of the system to acquire new images utilizing the determined new x-ray tube current.. D10 in view of D11 does not explicitly teach the determination that the second image acquired being within desired range, however, the limitations are taught as follows: [D3, Figure 5 and [0111]] D3 teaches the repeating of the steps while taking into account the brightness information to eventually acquire live images at the configured parameters.

Claim 20: The method of claim 15, further comprising if the corrected brightness of the second image is not within the threshold range of the target brightness, commanding the x-ray imaging system to operate the x-ray tube at an updated target current and an updated target voltage, the updated target current and the updated target voltage each determined based on the corrected brightness of the second image. [D11, [0015-0016]] D11 teaches the commanding of the system to acquire new images utilizing the determined new x-ray tube current. [D3, [0111]] D3 teaches the repetition of the steps in determining the brightness signals to be updated for live image radiography.
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claims 4-6, the prior art of record, either alone or in combination, fails to teach or suggest the index skip value which is obtained in order to update the current of the x-ray tube being that of an index skip lookup table. Although prior art documents are available in which a coefficient can be determined based upon look up tables, the relation to the current and updating of the current/voltage of the x-ray tube based upon the determined parameters is not obvious. See, US 2014/0376814 A1, 0042.
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661